M’Girk, C. J.,
delivered the opinion of the Court.
This was an action of debt on a promissory note. The first plea is nil debet. The other two pleas aie pleas alledging fraud, in the consideration of the note. The finding of the jury is, that they find for the plaintiff the sum in the declaration mentioned, and that they assess damages, &c. As to the other two pleas, the jury are silent. A motion was made in arrest of judgment, for that the jury had not found all in issue; which motion was overruled, and judgment for the plaintiff. The point for the consideration of the Court is, was the Circuit Court right in refusing to arrest the judgment?
The law is very clear and abundant, that the jury must find all in issue ; here they have not done so. The pleas of fraud should be found one way or the other.
The judgment of the Circuit Court is reversed, with costs, and the cause remanded for a new trial.